Claims 1-16 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-7, 9-12 and 15 recite phrases “preferably”, “more preferentially”, “for example”, “in particular”, “such as” and “especially”. These phrases render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP 2173.05(d). Correction is required.
Claim 12 also dependent on more than one claim. Correction is required.
Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of copending Application No. 17/414,109. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application No. 17/414,109, teach a cosmetic composition comprising nonionic surfactant having the formula (I), propellants, water, fixing polymers and fatty substances (oils as claimed in claims 1 and 3-11 (see claims 1-6, 8-11 and 16-20 of the copending application No. 17/414,109) and ) and wherein the cosmetic composition of the claims in the copending application No.17/414,109 do not comprise cationic surfactant, cationic polymer and/or cationic silicone as claimed in claim 2. The claims of the copending application No. 17/414,109 also teach device and process for styling keratin fibers as claimed in claims 13-16 (see claims 12-15 of the copending application No. 17/414,109). This is an obvious formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10 and 12-16 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Chandran et al. (EP 0879590 A2).
Chandran et al. (EP’ 590 A2) teaches a cosmetic composition comprising nonionic emulsifiers (surfactants) include Tergitol as a nonionic emulsifier (surfactant) and Oleth-10 in the amount of 0.25-3% that represents the claimed formula (I), propellants in the amount of 5 to 15% and water as claimed in claims 1, 3-5,7 and 12 (see page 4, lines 41-47), wherein the propellants include dimethyl ether and propane as claimed in claims 6 and 8 (see page 4, line 36), wherein the cosmetic composition also comprises oil materials include fatty alcohols as claimed in claim 10 (see page 5, line 26). Wherein the composition in the form of an aerosol with particular spray pump application as claimed in claims 13-15 (see page 4, lines 32-33). Chandran et al. (EP’ 590 A2) also teaches a process for treating hair by applying to the hair the cosmetic composition as claimed in claim 16 (see page 6, lines 9-15). Chandran et al. (EP’ 590 A2) teaches all the limitations of the instant claims. Hence, Chandran et al. (EP’ 590 A2) anticipates the claims.
Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Schiemann et al. (US 2009/0098079 A1).
Schiemann et al. (US’ 079 A1) teaches a hairstyle composition comprising 12.5% of oleth-10, water and 20% of propellants include propane and butane as claimed in claims 1 and 3-7 (see page 9, Example 1 and paragraph, 0090), wherein the composition is dispensed in form of a foam and used for styling hair as claimed in claim 8 (see page 9, paragraph, 0091), and wherein the composition is provided in an aerosol spray cans  to spray the composition in the form of foam as claimed in claims 13-15 (see page 1, paragraph, 0010 and page 9, paragraph, 0090) and wherein the composition also comprises polymers include vinylpyrrolidone and polyvinylcarpolactam in the amount of 0.5 to 10%  as claimed in claim 9 (see page 6, paragraphs, 0063-0065) and wherein the composition also comprises oils in the amount of 1 to 20% as claimed in claims 10-11 (see page 4, paragraphs, 0040-0041), and wherein the composition also comprises emulsifiers (surfactants) include alkylpolyglucoside as claimed in claim 12 (see 4, paragraphs, 0042-0049). Schiemann et al. (US’ 079 A1) also teaches a method for treating hair by spraying the composition  on the hair as claimed in claim 16 (see page 8, paragraph, 0080). Schiemann et al. (US’ 079 A1) teaches all the limitations of the instant claims. Hence, Schiemann et al. (US’ 079 A1) anticipates the claims.
Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fondin et al. (US 2016/0113857 A1).
Fondin et al. (US’ 857 A1) teaches a cosmetic composition comprising oxyethylenated nonionic surfactants include Oleth-10 that represents the claimed formula (1) (see page 4, paragraph, 0098), water (see 9, paragraph, 0219) and propellants include propane, pentane and n-butane in the amount of 1 to 60 % as claimed in claims 1, 3-4 and 6-8 (see page 9, paragraphs, 0221-0223), wherein the cosmetic composition also comprises fixing polymers in the amount of  0.7 to 20% and include vinylpyrrolidone as claimed in claim 9 (see page 9, paragraphs, 0203-0218), and wherein the cosmetic composition also comprises hydrocarbon-based oils in the amount of 0.1 to 10% as claimed in claims 10-11 (see page 2, paragraphs, 0044-0058), one or more surfactants chosen from anionic, cationic and nonionic surfactants include alkylpolyglucoside as claimed in claim 12 (see pages 2-3, paragraphs, 0066 and 0070). Fondin et al. (US’ 857 A1) also teaches an aerosol device comprising the cosmetic composition as described above and wherein the cosmetic composition in the form of sprays or foams as claimed in claims 13-15 (see page 9, paragraphs, 0227-0228). Fondin et al. (US’ 857 A1) also teaches a process for the cosmetic treatment of the hair as claimed in claim 16 (see page 10, paragraph, 0231).
The teaching of Fondin et al. (US’ 857 A1) does not exemplify a cosmetic composition comprising non-ionic surfactant of the claimed formula (I) with water and propellants as claimed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to formulae such a cosmetic composition to arrive at the claimed invention because Fondin et al. (US’ 857 A1) refers  to a cosmetic composition that comprises nonionic surfactants in particular fatty chain of fatty alcohol having a number of ethylene oxide units include Oleth-10 (see page 4, paragraph, 0098), water and propellants (see page 9, paragraphs, 0219 and 0221), and, thus, the person of the ordinary skill would be motivated to formulate such a cosmetic composition based on the teaching of the prior art of record (US’ 857 A1) and would expect such a cosmetic composition to have similar property to those claimed, absent unexpected results.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761